Case: 1:20-cr-00826-DAP Doc #:9 Filed: 04/13/21 1 of 4. PagelD #: 46

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:20CR826
)
Plaintiff, ) JUDGE DAN A. POLSTER
)
VS. )
)
GARY NORTON, ) Unopposed Motion of Gary Norton for
) Permission to Travel to Phoenix Arizona
Defendant. )

Now comes Gary Norton, by and through the undersigned counsel, and moves this Court
for the entry of an order permitting him to travel outside the Northern District of Ohio to Phoenix
Arizona to attend a college graduation. The United States Attorney’s Office has been apprised of
this travel engagement and does not object to this motion. A Brief in support of this motion is
attached.

Respectfully submitted,

/s/ John R. Mitchell

JOHN R. MITCHELL

Ohio Bar Reg. No. 0066759
John.Mitchell@ThompsonHine.com
Thompson Hine, LLP

3900 Key Center

127 Public Square

Cleveland, Ohio 44114-1291

(216) 566-5500

Attorney for Gary Norton
Case: 1:20-cr-00826-DAP Doc #:9 Filed: 04/13/21 2 of 4. PagelD #: 47

BRIEF

On January 12, 2021, defendant Gary Norton entered a plea of guilty to an information
filed on December 14, 2020, charging one count of Obstruction of Justice. Mr. Norton accepted
responsibility for his actions, and he is awaiting sentencing on May 13, 2021.

Mr. Norton is not a flight risk, and he has scrupulously observed all conditions of release.
He has numerous ties to this community, where he has lived most of his adult life, and he
currently resides in Cleveland, Ohio. Mr. Norton shares custody of his three children with his
ex-wife and is very involved in his childrens’ lives. He is gainfully employed, working as a car
salesman at the Spitzer Automotive Group in Euclid, Ohio. For these reasons and others, Mr.
Norton poses no risk of flight.

Mr. Norton’s pretrial services and probation officer, Kevin Clements, requested that Mr.
Norton seek this Court’s approval for a planned trip to Phoenix, Arizona to attend his nephew’s
college graduation. Mr. Norton is scheduled to leave on Friday, April 23, 2021 and return the
Sunday, April 25, 2021. If the Court grants this motion, Mr. Norton plans to stay at an Air B&B
in the Phoenix area and will provide this location to Mr. Clements prior to leaving this
jurisdiction.

On Tuesday, April 13, 2021, counsel for Mr. Norton discussed this proposed travel with
AUSA Chelsea Rice. AUSA Rice has no objection to Mr. Norton’s proposed travel to Phoenix.

CONCLUSION

For the foregoing reasons, Mr. Norton respectfully seeks the entry of an order permitting

him to travel outside the Northern District of Ohio to Phoenix Arizona from Friday, April 23,

2021 through Sunday, April 25, 2021.
Case: 1:20-cr-00826-DAP Doc #:9 Filed: 04/13/21 3 of 4. PagelD #: 48

Respectfully submitted,

/s/ John R. Mitchell

JOHN R. MITCHELL

Ohio Bar Reg. No. 0066759
John.Mitchell@ThompsonHine.com
Thompson Hine, LLP

3900 Key Center

127 Public Square

Cleveland, Ohio 44114-1291

(216) 566-5500

Attorney for Gary Norton
Case: 1:20-cr-00826-DAP Doc #:9 Filed: 04/13/21 4 of 4. PagelD #: 49

CERTIFICATE OF SERVICE
This is to certify that a copy of the foregoing Unopposed Motion of Gary Norton for
Permission to Travel to Phoenix Arizona was served by the Court's electronic filing system this
13th day of April 2021, upon the following:

Chelsea S. Rice

Vanessa Healy

Assistant United States Attorneys

United States Attorney’s Office, Northern District of Ohio
801 W. Superior Avenue, Suite 400

Cleveland, Ohio 44113

/s/ John R. Mitchell
Attorney for Gary Norton

 
